Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Lamont Lankeen Mitchell, Appellant                    Appeal from the 8th District Court of
                                                      Hopkins County, Texas (Tr. Ct. No.
No. 06-22-00001-CR         v.                         2128583). Opinion delivered by Chief
                                                      Justice Morriss, Justice Stevens and Justice
The State of Texas, Appellee                          van Cleef participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the judgment and the bill of costs by
deleting the time payment fee. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Lamont Lankeen Mitchell, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED AUGUST 17, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk